 Case 19-70996-AKM-13        Doc 6     Filed 08/01/19    EOD 08/01/19 16:36:07          Pg 1 of 6
                                                                             Ch 13 Model Plan (rev 11-2017)

                    UNITED STATES BANKRUPTCY COURT
                             Southern District of Indiana

  In re:                                           )
  [Name(s) of    Joshua Lee Anderson               )
  Debtor(s)J                                       )    Case No. 19            - AKM - 13
                                                        (xx-xxxxx) _________
                             Debtor(s).            )


                                  CHAPTER 13 PLAN
                                           Original

                                  - MUST BE DESIGNATED tt


1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of
  the following items. If an item     checked as "Not Included," if neither box is checked, or if
  both boxes are checked, the provision will be ineffective if set out later in the plan.
  1.1 A limit on the amount of a secured claim, pursuant
  to paragraph 8.(h), which may result in a partial                   [Z] Included      Not Included
  payment or no payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance                D Included     [Z] Not Included
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.
  1.3 Nonstandard provisions, set out in paragraph 15.                [Z] Included   D Not Included
2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
  them with your attorney. If you oppose any provision of this plan, you must file a timely
  written objection. This plan may be confirmed without further notice or hearing unless a
  written objection is filed before the deadline stated on the separate Notice you received
  from the Court.
  (h) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
  the plan. Absent a Court order determining the amount of the secured claim, the filed
  proof of claim shall control as to the determination of pre-petition arrearages; secured
  and priority tax liabilities; other priority claims; and the amount required to satisfy an
  offer of payment in full. All claims that are secured by a security interest in real estate
  shall comply with the requirements of Federal Rule of Bankruptcy Procedure ("FRBP")
  300l(c)(2)(C).
  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest in real estate shall comply with
  the requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is
  the Debtor's principal residence. If there is a change in the mortgage servicer while the
  bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
  Debtor, Debtor's counsel and the Chapter 13 Trustee ("Trustee") a Notice setting forth
  the change and providing the name of the new servicer, the payment address, a cont,;;,_ct
  phone number and a contact e-mail address.


                                               1
 Case 19-70996-AKM-13            Doc 6     Filed 08/01/19          EOD 08/01/19 16:36:07    Pg 2 of 6

   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
   mortgage creditors in Section S(c) (whose rights are not being modified) or in Section 11
   (whose executory contracts/unexpired leases are being assumed) may continue to mail
   customary notices or coupons to the Debtor or th':' T:n-1st,~e notwithstanding the automatic
   stay.
   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
   the Trustee may increase the amount of any "Equal Monthly Amount" offered to
   appropriately amortize the claim. The Trustee shall b':' permitted to accelerate payments
   to any class of creditor for efficient administration of the case.
   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
   of an order lifting the stay, no distributions shall be made on any secured claim relating
   to the subject collateral until such time as a timely amended deficiency claim is filed by
   such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
   the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
  Trustee all or such portion of future earnings or other future income or specified property
  of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $                               1,300
  monthly          to the Trustee, starting not later than 30 days after the order for relief, for

  60       months, for a total amount of $              78,000 .

   Additional payments to Trustee and/or future changes to the periodic amount proposed are:
   none.



                             I
  (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
  U.S.C. §1306(a)(l) or if the Trustee discovers undisclosed property of the estate, then the
  Trustee may obtain such property or its proceeds to increase the total amount to be paid under
  the plan. However, if the Trustee elects to take less than 100% of the property to which the
  estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
  a motion to compromise and settle will be filed, and appropriate notice given.
  (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
  payments owed to secured lenders require additional funds from the Debtor's income, the
  Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
  amount or that the time period for making payments will be extended, not to exceed 60 months.
  Creditors will not receive notice of any such agreement unless the total amount that the
  Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
  Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
  that party notice of any such agreement. Agreements under this section cannot extend the
  term of the plan more than 6 additional months.

  (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
  motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made
  by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by
  the Court.


                                                    2
                  Case 19-70996-AKM-13           Doc 6     Filed 08/01/19    EOD 08/01/19 16:36:07             Pg 3 of 6
                 5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
                    ATTORNEY FEES):

                   □     NONE
                   All allowed administrative claims will be paid in full by the Trustee unless the creditor
                   agrees otherwise:

                                            Creditor                        Type of Claim           Scheduled Amount
                                                                    Administrative Priority
                          The Law Offices of Dax J. Miller, LLC                                                   $3,953.76
                                                                    (attorney fees)


                 6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
                   [Z]   NONE
                   [Z]   NONE

                 7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
                    PRINCIPAL RESIDENCE:
                   □     NONE,
                  As required by Local Rule B-3015-l(a), if there is a pre-petition arrearage claim on a mortgage
                  secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-
                  petition mortgage installments shall be made through the Trustee. Initial post-petition
                  payment arrears shall be paid with secured creditors. If there are no arrears, the Debtor may
                  pay the secured creditor directly. Before confirmation, the payment to the mortgage lender
                  shall be the regular monthly mortgage payment unless otherwise ordered by the Court or
                  modified pursuant to an agreement with the mortgage lender. After confirmation, payment
                  shall be as set forth below. Equal Monthly Amount and Estimated Arrears listed below shall be
                  adjusted based on the filed claim and/or notice. Delinquent real estate taxes and homeowners'
                  association or similar dues should be treated under this paragraph.

                                                                                               Equal       Select One for
                                                                             Estimated
                                 Creditor          Residential Address                        Monthly       Mortgages
                                                                              Arrears
<l:i'                                                                                         Amount          ONLY:
    :,
,,! .
                          21st Mortgage       5027 S County Rd 1000 E                                      @ Trustee pay
                                                                                $2,500.00        $806.00
                          Corp                Velpen, IN 47590                                             0   Direct pay
'

                  No late charges, fees or other monetary amounts shall be assessed based on the
                  timing of any. payments made by the Trustee under the provisions of the Plan, unless
                  allowed by Order of the Court.


                 8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
                    PARAGRAPH 7:
                  (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

                   [Z]   NONE

                   (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:
         \
             \     □     NONE
                                                                    3
 Case 19-70996-AKM-13           Doc 6        Filed 08/01/19               EOD 08/01/19 16:36:07        Pg 4 of 6
  Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan
  confirmation as to secured claims not treated under paragraph 7 but as to which§ 506 valuation
  is applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the
  value of the collateral in column 5. The Trustee shall disburse such adequate protection
  payments to the secured creditor as soon as practicable after receiving plan payments from the
  Debtor, and the secured claim will be reduced accordingly. After confirmation of the plan,
  unless otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed
  secured claim the value amount in column 5 at the equal monthly amount in column 7 with
  interest at the rate stated in column 6.
                                                         '          (4)                       (6)       (7) Equal
                                          (3) Purchase
         (1) Creditor   (2) Collateral                        Scheduled       (5) Value    Interest     Monthly
                                              Date
                                                                D2bt                         Rate        Amount
       Personal         1996
       Finance          Mitsubishi        non-PMSI           2150                 $500.00 Prime+l.O             $9.72
       Company          Eclipse

  (c) Curing Defaults and/or Maintaining Payments:

  [Z] NONE
                                                                                                                        .,

                                                                                                                          t
                                                                                                                         '_·



                                                                                                                        ·.




  (d) Surrendered/Abandoned Collateral:

  [Z] NONE

9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

  0 NONE
  All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory
  interest thereon (whether or not an interest factor is expressly offered by plan terms). All
  allowed priority claims shall be paid in full by the Trustee, exclusive of interest, unless the
  creditor agrees otherwise:
                                         Type of Priority or
                  Creditor                                           Scheduled Debt            Treatment
                                          Secured Claim

                                     Secured -Ad
        Pike County Treasurer                                                 $477.00 Trustee Pay - $7.95/mo.
                                     Valoreni
                                                                                 -··

10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:
  [Z] NONE

  (b) General Unsecured Claims:
  @   Pro rata distribution from any remaining funds; or
  0    Other:
                ----------------------------------
11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

   0 NONE

                                                         4
      Case 19-70996-AKM-13             Doc 6      Filed 08/01/19       EOD 08/01/19 16:36:07            Pg 5 of 6
        All executory contracts and unexpired leases are REJECTED, except the following, which are
        assumed:

                           Creditor                     Property Description                     Treatment

                                                                                       Debtor Pay Direct - $344.00/
              Progressive Leasing                Personal Property Lease
                                                                                       mo.



     12. AVOIDANCE OF LIENS:
       [l] NONE


     13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
        the holder of such claim shall retain its lien securing such claim until the earlier of a) the
        payment of the underlying debt determined under non-bankruptcy law orb) entry of a
        discharge order under 11 U.S.C. §1328.

     14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
        expressly retained by the plan or confirmation order, the property of the estate shall revest in
        the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
        to assert claim to any additional property of the estate acquired by the Debtor post-petition
        pursuant to operation of 11 U.S.C. §1306.

     15. NONSTANDARD PROVISIONS:
        □ NONE
        Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any
        nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
        effective only if the included box in Paragraph 1.3 of this plan is checked.

         Administrative priority claims shall be paid in full prior to any payment on claims listeJ in sections 8,
         9, and 10 and prior to any payment of arrearages (if applicable). Allowed unsecured claims shall be
         paid at the current Till rate if Debtor(s) is not paying all disposable income into the plan (if applicable).




     Date: 811/2019



                                                       Joshua Lee Anderson
                                                       Printed Name of Debtor


                                                       Signature of Joint Debtor


                                                       Printed Name of Joint De 1Jtor

                                                       Isl Dax J. Miller, Esq.
                                                        Counsel for Debtor(s)


                                                             5
~I
  Case 19-70996-AKM-13          Doc 6    Filed 08/01/19        EOD 08/01/19 16:36:07         Pg 6 of 6
                                             Add1·ess:                201 NW 4th Street

                                                                      Suite 111

                                             City, State, ZIP code:   Evansville, IN 47708

                                             Area code and phone:     812-286-0776

                                             Area code and fax:       812-286-0806

                                             E-mail address:          dax@daxjmiller.com



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard
provisions included in paragraph 15.




                                                   6
